351 S.W.3d 859 (2011)
Brett BUCHANAN, and Greg Porter, Appellants, and
American Eagle Waste Industries, LLC, Plaintiffs,
v.
ST. LOUIS COUNTY, Respondents.
No. ED 95614.
Missouri Court of Appeals, Eastern District, Division Five.
November 1, 2011.
Earl Robert Schultz III, Schultz & Associates LLP, Chesterfield, MO, for Brett Buchanan and Greg Porter.
Lorena Victoria Merklin Von Kaenel, Assistant County Counselor, Patricia Redington, Co-Counsel, St. Louis, MO, for St. Louis County.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Brett Buchanan, Greg Porter, and American Eagle Waste Industries, LLC, appeal from the trial court's judgment in favor of St. Louis County (the County) on the County's cross motion for summary judgment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. Rule 84.16(b)(5). An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).